Beck, J.
i. judgment : courtfeffect script. On tbe 3d day of November, 1865, a certified transcript of a judgment in favor of plaintiffs, rendered on tbe same day against defendant by a justice of tbe peace, was filed in tbe office of tbe clerk of tbe District Court. On tbe 3d day of December, 1878, an execution was issued upon tbe judgment by tbe clerk of tbe District Court, and certain real estate was sold tbereon, and purchased by plaintiffs. A motion to set this sale aside was sustained by tbe District Court. Tbe amount in controversy being less than one hundred'dollars, tbe judge of tbe District Court certified tbe following question for determination by this court: “Can an execution issue from tbe District Court on a judgment of a justice of tbe peace after ten years from tbe date of its rendition, when a transcript of said judgment has been filed in said District Oourt on tbe date of tbe rendition of said judgment by said justice?” No other question is for consideration in this case. Tbe District Court held that tbe execution could not issue; *596that it was barred after the expiration, of ten years under Code, § 3569, which provides that execution upon judgments in justice’s court may not be issued after ten years from their dates.
The following sections of the Code determine the question before us.
“ Sec.(3567. The party obtaining a judgment in a justice’s court for more than ten dollars may cause a transcript thereof to be certified to the office of the clerk of the Circuit Court in the county.
“ Sec. 3568. The clerk shall forthwith file such transcript, and enter a memorandum thereof in his judgment docket, noting the time of filing the same, and from the time of such filing it shall be treated, in all respects as to its effect and mode of enforcement, as a judgment rendered in the Circuit Court as of hhat date, and no execution can thereafter be issued by the justice on that judgment.”
The language of Sec. 3568 is explicit. It expressly provides that the transcript shall be filed and entered in the judgment docket, and thenceforward “it shall be treated, in all respects as to its effect and manner of enforcement, as a judgment rendered in the Circuit Court of that date.”
The effect of a judgment in the Circuit Court is as follows:
1. It is a lien upon real estate for ten years.
2. It may be enforced for twenty years. Code, § § 3025, 2529, ¶ 6.
The manner of enforcement of such a judgment is by execution.
It follows that, as the judgment in question “is to be treated, in all respects as to its effect and manner of enforcement, as a judgment rendered in the Circuit Court,” an execution may issue thereon at any time within twenty years.
It was the view of the court below that the object of Code, § § 3567 and 3568, is to provide for the enforcement of judgments rendered by justices against real estate. That, doubtless, was one object, and the provisions give them such *597effect. But under the language of the statute they are to have the effect, in every respect, of judgments of the Circuit Court. The effect of judgments in the Circuit Court is to bind the defendants therein for twenty years, and to be enforceable during that time by execution.
In our opinion the judgment of the District Court is erroneous; it is, therefore,
Reversed.